Title: Elizabeth Cranch to Abigail Adams, 7 January 1787
From: Cranch, Elizabeth,Norton, Elizabeth Cranch
To: Adams, Abigail


     
      Braintree Jany. 7th. 1787
     
     I have not wrote you my dear Aunt for a long time, much too long I confess; and even now those motives which have prevented, continue in force: A barreness of Subject is of all preventives the most dissagreable and I find it is like to prevail and increase in me daily; motives however more powerful have overcome this; and I am induced to write—tho—I triffle.
     Love, gratitude and esteem, I feel; You cannot doubt it; elaborate expressions of each of these affections of my mind, might prove a copious subject, and the goodness amiableness and many excellent virtues, which excite them, might if represented in their full perfection, adorn the purest Page, and give a fair example of female excellence. But there is a certain delicate sensibility which recoils at the direct commendations of its virtues, tho conscious of meriting them. And perhaps an endeavour, to immitate, and implant them; is a more flattering, and at the same time more delicate, and a worthier acknowledgement of them.
     I have now to thank you for your last Letter of July 18th. and for the Book accompanying of it. I had not by any means, an adequate idea of the perfection to which they had brought the art of ornamenting their farms and grounds in England; I think they must be enchantingly beautiful; I felt when I had finished it, as if I almost regretted having read it: for having never before had Ideas of such perfection, in my mind, wherewith to compare what I saw, I could think these beautiful and they satisfied me; but now my standard is altered, and all appear uncouth and imperfect; I am wishing to alter this, pull down that, build up another, cut down this tree, and have an immediate spontaneous growth on that hill, turn the course of a rivulet, widen a brook, and a thousand other whims and impossibilities are coming into my mind, every time I look abroad; but alas all in vain! However perhaps possessing them, I might not be happier than now. I cannot help wishing to see those delightful places; even this must be denyed me. This however teaches me, what many, many, of the events of Life are constantly instructing me in, that my happiness depends more upon bounding my desires and wishes than in seeking earnestly to gratify them. Dissapointment is written upon many a Page of my Life; and strange as it may seem, experience had not made me wise èno’, to prevent its appearing a conspicuous character in some of the latest.
     Perhaps in this state of existance, our human faculties cannot attain to strength sufficient to enable us to repel the force of dissapointment; but in aid of their weakness, Religion offers powerful assistance, and Resignation her lenient balm. These can calm the tumult of the mind when dissapointment has broken in upon its fondest hopes and destroy’d its long concerted schemes of happiness; these can make us look beyond the present and give a firm assurance to the wounded heart, that almighty Goodness, “Scourges in mercy, and corrects in Love.” Firmly perswaded of this, we may yet rejoice; contentment may preside at the heart and Gratitude for many present blessings, overcome all too anxious regret for past misfortunes.
     It is with real pleasure that I hear of my Cousins present happiness; long may she injoy it uninterruptedly; long may she live unhurt by numerous sarrounding evils; may each revolving year add to her blessings and her virtues; She does not, cannot know how much I love her, distance and absence prevent, and will I fear prevent my giving her any personal assurances of it; I hope she feels most perfectly assured of my regard, esteem and friendship; I could not be happy should there rest upon her mind any bias that had induced her ever to distrust either.
     Your Sons are at present most  amiable Youths; each display their growing virtues by a pleasing variety of effects. They all enjoy fine health and appear happy. Cousin John deprives us of the pleasure of his company this Vacancy, and devotes himself intirely to the Muses; he courts their patronage most assiduously, and I presume will be their favourite, and their Glory. Charles is also pursuing the same path with all the Loves and Graces in his train. Thomas is very good; his temper and disposition excellent; his faculties and capacitys are just expanding, before the invigorating rays of Science, and I doubt not the future fruit will amply repay the present culture.
     I must beg you to present my most respectful regards to my Uncle—to Mr and Mrs Smith my Love, I intend writing her by the next Vessel. I am sure you will do me the justice to believe me with every sentiment of affection & the warmest gratitude your Neice
     
      E Cranch
     
     